Citation Nr: 0215699	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a right shoulder disorder and ulcers.  
The veteran filed a timely appeal to these adverse 
determinations.


REMAND

A review of the record in this case reveals that on his VA 
Form 9 substantive appeal, the veteran requested that he be 
scheduled to testify at a hearing held before a Member of the 
Board at the local RO (Travel Board hearing).  The appellant 
was scheduled for a Travel Board hearing at the Detroit RO on 
October 10, 2002, and was notified of this hearing in a 
letter dated in September 2002.  However, the evidence of 
record indicates that the appellant failed to report for the 
scheduled hearing.  On October 23, 2002, some 13 days after 
the scheduled hearing would have taken place, the veteran's 
service representative informed the Board by letter that the 
veteran had been unable to attend the hearing, and that he 
wished to have his hearing rescheduled.

A motion for a new hearing date pursuant to 38 C.F.R. § 
20.704(d) may be granted if the Board finds that the 
appellant had good cause for his failure to appear at his 
scheduled Travel Board hearing and that he has submitted a 
written motion that requests the rescheduling of his hearing 
within 15 days of the originally scheduled hearing.  The 
undersigned Board Member finds that the veteran's motion to 
reschedule his Travel Board hearing is timely, and that the 
veteran had good cause for his failure to appear at his 
scheduled Travel Board hearing.


Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing before a Member of 
the Board of Veterans' Appeals at the RO 
at the next available opportunity.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




